NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 29 2016

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 15-10109

               Plaintiff - Appellee,             D.C. No. 4:14-cr-01369-CKJ-
                                                 LAB-1
 v.

GUSTAVO ANGELES-GARCIA,                          MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted January 27, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Gustavo Angeles-Garcia appeals from the district court’s judgment and

challenges his guilty-plea conviction and his sentence of 37 months imprisonment

and three years supervised release for reentry of a removed alien, in violation of 8

U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Angeles-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Garcia’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Angeles-

Garcia the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2